Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 1 of 24 PageID# 117




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


                                                      )
 UNITED STATES OF AMERICA                             )
 ex rel. ROBERT STILLWELL,                            )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )       Case No. 1:19-cv-00545-LMB-TCB
                                                      )
 KPMG LLP,                                            )
                                                      )
               Defendant.                             )
                                                      )

                PLAINTIFF-RELATOR ROBERT STILLWELL’S
        RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

        Plaintiff-Relator Robert Stillwell, pursuant to Local Rule 7 of the Eastern District of

 Virginia, and for reasons stated in the accompanying memorandum of law, respectfully requests

 that this Court deny Defendant KPMG LLP’s Motion to Dismiss.


                                                      __/s/ Bryan Short_______________
                                                      Bryan Short (VSB 68655)
                                                      Effectus PLLC
                                                      1101 Connecticut Avenue, NW, Suite 450
                                                      Washington, DC 20036
                                                      Tel: (202) 888-2107
                                                      Fax: 202-509-0262
                                                      BryanShort@effectus.legal




                                                  1
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 2 of 24 PageID# 118




                                                         TABLE OF CONTENTS

 INTRODUCTION .........................................................................................................................................4

 LEGAL STANDARD ...................................................................................................................................4

 ARGUMENT .................................................................................................................................................5

    I.         RELATOR’S COMPLAINT SATISFIES THE REQUIREMENTS UNDER RULES 8 AND 9(b)5

          A.    The Complaint sufficiently pleads claims for payment. ................................................................6

          B.    The Complaint sufficiently pleads False Claims. ........................................................................12

          C.    The Complaint sufficiently pleads materiality.............................................................................15

          D.    The Complaint sufficiently pleads scienter. ................................................................................19

    II.        ALLEGATIONS WHICH OCCUR BEFORE MAY 3, 2009 PROVIDE CONTEXT TO THE

    ORIGINATION OF THE FRAUDULENT SCHEME ...........................................................................21

 CONCLUSION............................................................................................................................................22

 CERTIFICATE OF SERVICE ....................................................................................................................24




                                                                        CASES
 Ashcroft v. Iqbal,
   129 S. Ct. 1937 (2009) ............................................................................................... 3, 10, 19, 20

 Bell Atl. Corp. v. Twombly,
   550 U.S. 544 (2007) ............................................................................................................... 3, 19

 Cappetta v. GC Servs. Ltd. P’ship,
  654 F.Supp.2d 453 (E.D. Va. 2009) ............................................................................................ 4

 Harrison v. Westinghouse Savannah River Co.,
  176 F.3d 776 (4th Cir. 1999) ................................................................................................. 4, 14




                                                                             2
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 3 of 24 PageID# 119




 U.S. v. Bornstein,
   U.S. 303 (1976) .......................................................................................................................... 21

 U.S. v. McNinch,
   356 U.S. 595 (1958) ................................................................................................................... 21

 United Sates ex rel. Nathan v. Takeda Pharm. N. Am., Inc.,
  707 F.3d 451 (4th Cir. 2013) ............................................................................................... 5, 6, 9

 Universal Health Servs, Inc. v. United States ex rel. Escobar,
  136 U.S. 1989 (2016) ........................................................................................................... 14, 15

 Wilson v. Kellogg Brown & Root, Inc.,
  525 F.3d 370 (4th Cir. 2008) ....................................................................................................... 5

                                                              STATUTES
 31 U.S.C. § 3729 ................................................................................................................. 7, 17, 19

 Fed. R. Civ. P. 9(b) .................................................................................................................passim




                                                                       3
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 4 of 24 PageID# 120




                                          INTRODUCTION

         COMES NOW Plaintiff-Relator Robert Stillwell (“Plaintiff” or “Relator”), by and

 through the undersigned counsel, and respectfully moves this honorable Court to deny Defendant

 KPMG LLP’s (“KPMG” or “Defendant”) Motion to Dismiss. KPMG claims that Relator has

 failed to support the allegation of a False Claims Act violation.

         Relator’s Complaint (the “Complaint”) not only meets but exceeds the standards

 governing violations of the False Claims Act, and the Complaint sufficiently alleges damages

 and a claim upon which relief can be granted. KPMG contends that Relator has not pled and has

 not alleged sufficient facts for a cause of action. To support its arguments, KPMG misstates the

 law and omits allegations from the Complaint. Accordingly, KPMG’s Motion to Dismiss is

 without merit and should be denied.

                                         LEGAL STANDARD

         A motion to dismiss pursuant to Rule 12(b)(6) must be denied unless the complaint fails

 to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)

 (“[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

 demands more than an unadorned, the-defendant-unlawfully harmed-me accusation.”). Thus,

 applying the plausibility standard outlined in Twombly, the court must determine whether the

 factual allegations contained within the Plaintiff’s complaint “raise a right to relief above the

 speculative level.” Twombly, 550 U.S. at 555. A claim is plausible when the factual content in

 the complaint “allows the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.” Iqbal, 129 S. Ct. at 1951 (noting further that the plaintiff need only

 “nudge” the claims “across the line from the conceivable to the plausible”).



                                                    4
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 5 of 24 PageID# 121




        In considering a motion to dismiss, the court is required to accept as true all well-pled

 allegations in the complaint and must construe the complaint in the light most favorable to the

 plaintiff. Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). If the complaint alleges

 -- directly or indirectly -- each of the elements of “some viable legal theory,” the plaintiff should

 be given the opportunity to prove that claim. Twombly, 550 U.S. at 563 n.8; Cappetta v. GC

 Servs. Ltd. P’ship, 654 F.Supp.2d 453, 457 (E.D. Va. 2009).

                                            ARGUMENT

   I.   RELATOR’S COMPLAINT SATISFIES THE REQUIREMENTS UNDER RULES
        8 AND 9(b)

        While Relator agrees with KPMG that the claims made in the Complaint must comply

 with Rule 9(b)’s “stringent pleading standard,” Relator disagrees with KPMG’s legal theory that

 this all but requires a Relator to have executive level access to the internal workings of a

 company in order to satisfy that standard. The purpose for the heightened standard is in part to

 ensure that Defendants have sufficient information to formulate a defense, not so that Defendants

 might avoid any and all litigation by pointing to any given complaint’s lack of some obscure

 information and claiming that complaint as being incomplete. See Harrison v. Westinghouse

 Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999) (“First, the rule ensures that the

 defendant has sufficient information to formulate a defense by putting it on notice of the conduct

 complained of.... Second, Rule 9(b) exists to protect defendants from frivolous suits. A third

 reason for the rule is to eliminate fraud actions in which all the facts are learned after discovery.

 Finally, Rule 9(b) protects defendants from harm to their goodwill and reputation.”)

        The court in Harrison provides two elements through which the Court should analyze the

 Rule 9(b) standard: 1) whether the “defendant has been made aware of the particular

 circumstances for which she will have to prepare a defense at trial;” and 2) whether the “plaintiff

                                                   5
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 6 of 24 PageID# 122




 has substantial prediscovery evidence of those facts.” Harrison, 176 F.3d at 784. Even a cursory

 review of Relator’s Complaint answers both of the above questions with a clear and resounding

 YES.

        To survive a Motion to Dismiss for failure to state a claim, a Plaintiff must “at a

 minimum, describe the time, place, and contents of the false representations as well as the

 identity of the person making the misrepresentation and what he obtained hereby.” United Sates

 ex rel. Nathan v. Takeda Pharm. N. Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013) (citing Wilson v.

 Kellogg Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008)). Essentially a plaintiff must

 allege such facts as may permit the defendant to understand the nature, amount, and scope of the

 allegations and prepare its defense accordingly. Absent from the foregoing requirements is any

 strict mechanical requirement that a plaintiff recite all specific task order numbers or individual

 invoice numbers which form the basis of its complaint.

        Relator detailed the false statements at issue, including where, when, and how KPMG

 submitted the false statements. Relator provided specific KPMG individuals who were in part

 responsible for the false statements. Compl. ¶¶ 23-26, 42, 56. Relator detailed the contract and

 the time span on which the false claims were submitted for payment. Compl. ¶¶ 56, 64. Relator

 provided specific individuals as examples of persons that KPMG listed as full-time equivalents

 on multiple simultaneous contracts. Compl. ¶¶ 65-66. The Complaint clearly satisfied the

 requirements of the aforementioned rules.

    A. The Complaint sufficiently pleads claims for payment.

         In spite of the numerous specific examples set forth with particularity including the time,

 place, maker, and content for false claims within the Complaint, KPMG argues that the

 Complaint “does not set forth the particulars regarding the time, place, maker and content of any



                                                  6
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 7 of 24 PageID# 123




 false claim for payment to the Government.” Motion to Dismiss at 8. To support this claim,

 Defendant cherry-picks certain quotes from the Complaint and conveniently ignores the rest of

 the Complaint in its entirety. What KPMG attempts to brush aside as “scattershot allegations of

 mismanagement over 68 paragraphs” can be more specifically described as “specific instances of

 false claims meticulously alleged over 68 paragraphs.” Motion to Dismiss at 9.

        In particular, Relator alleges that ALL task orders issued to KPMG pursuant to the

 Defense Logistics Agency (“DLA”) Audit Readiness Blanket Purchase Agreement (“BPA”)

 were false claims as that term is defined pursuant to 31 U.S.C. § 3729. Compl. at ¶ 11-15.

 Defendant would have this court believe that because Plaintiff alleges a large scale and ongoing

 fraud against the United States Government, Plaintiff’s case is somehow impermissibly broad.

 Such an upside-down view of the False Claims Act would penalize only small-scale frauds and

 create an immunity shield for parties who were bold enough to concoct an enormous fraud

 against the U.S. Government. Such a reading of the law would be contrary to the spirit of the

 law. Furthermore, Neither Rule 8 nor Rule 9(b) require that Plaintiff know and include in its

 complaint a neat listing of all task orders or other claims upon which its allegations lie. In fact, in

 Nathan, the court held that “[b]ased upon the nature of the schemes alleged in many of those

 cases, specific allegations of defendant’s fraudulent conduct necessarily led to the plausible

 inference that false claims were presented to the Government.” 707 F.3d at 457. The Complaint

 is replete with time, place and contents of the false representations and the identities of the

 persons making them.




                                                    7
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 8 of 24 PageID# 124




          The Complaint lays out the overarching theory of the false claims that KPMG has

 submitted to the Government in paragraph 121, and thereafter in each of the ensuing twenty

 paragraphs alleges dates upon which false claims have been generated by KPMG and submitted

 to the Government for payment and were, in fact, paid.2 In paragraph 15 the Complaint

 specifically describes the arrangement between KPMG and St. Michael’s Inc. (“SMI”), the

 company which employed Relator and had a Contract Teaming Agreement (“CTA”) with KPMG

 at the time, establishing that KMPG’s as CTA Lead and “in total control of the relationship with

 the Government and everything to do with task orders issued…” Compl. ¶ 15. Paragraphs 23

 through 26 name a specific person, the Managing Director of KMPG who oversaw the KPMG

 Contract Management Team, and specifically allege that he “instructed KPMG [Contract

 Management Team] staff to intentionally add surge hours and support . . . with the objective of

 recovering the revenue but with no intent to employ personnel to fill the hours” and to “not hire


 1
     Compl. ¶ 12 (“This action alleges that KPMG falsely represented to the United States

 Government the number of employees it employs on its task orders and contracts, and the

 number of employees it proposed for task orders it had no intention of actually hiring. Knowing

 that its employees were actually working on other Government contracts, KPMG double billed

 these employees under the DLA BPA contract vehicle, falsely listing these employees in reports

 and invoices to the Government for work on the DLA BPA task orders.”)
 2
     See Compl. ¶ 24-25 (“In 2006, Terry Carnahan was a Managing Director of KPMG and

 oversaw the KMPG Contract Management Team (“CMT”), managed by Tina Butler. Terry

 Carnahan instructed KPMG CMT staff to intentionally add surge hours and support to their task

 order proposals with the objective of recovering the revenue but with no intent to employ

 personnel to fill the hours.”).


                                                  8
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 9 of 24 PageID# 125




 full time equivalents (“FTE’s”) to fill vacant positions that had been proposed to the Government

 as necessary to perform the work in order to maximize KPMG revenue and profit.” Compl. ¶ 25-

 26. The foregoing are specific allegations naming the time, place, maker, and content of false

 claims to the Government for payment. The foregoing is also conspicuously absent from

 KPMG’s Motion to Dismiss as to include those paragraphs and others3 in the Complaint would

 mean the complete dissipation of KPMG’s arguments. Instead, KPMG attempts to distract this

 Court by sweeping nearly the entirety of the Complaint under a rug of “scattershot allegations.”

 Motion to Dismiss at 9. Paragraph 42 of the Complaint specifically states that a KPMG Director,

 Anthony Millhouse, considered one KPMG Partner, Patricia St. George, to be “not so bad”

 regarding the fraudulent practices alleged in the Complaint, whereas the partner who took over

 after her, Elizabeth Haquard, was “going crazy” with the fraudulent behavior. Compl. ¶ 42.

          The Defendant would have this Court believe that it must include in its Complaint the

 time, date, contents, and participant of each and every particular false claim that it believes

 occurred during the time period Plaintiff alleges that false claims were submitted to the U.S.

 Government by KPMG, but no such requirement can be found in the case law. The requirement

 that a Plaintiff attach an exhibit listing all task orders issued by the Government and awarded to

 KPMG under the DLA BPA would not provide any additional information to Defendant in this


 3
     See generally Compl. ¶ 35-37 (“Tina Butler was CMT Manager when [SMI] executed its CTA

 with KPMG. Tina Butler had been directly instructed by Terry Carnahan not to fill positions that

 were included in KPMG’s Bid. Tina Butler was instructed to use [SMI] task order to conduct the

 work, while not filling positions on the KPMG task orders . . . for the purpose of increasing

 revenue and profit from the KPMG task orders by ensuring work was done without KPMG

 needing to hire employees.”).


                                                   9
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 10 of 24 PageID# 126




 action. The Court has never sought to impose such a mechanical requirement in a pleading;

 rather the court has sought always to require sufficient facts to permit a reasonable defendant to

 understand the nature and scope of the allegations made by the plaintiff and to prevent facially

 deficient claims from proceeding. Moreover, the Defendant, in its argument in Section I. C. of its

 Motion to Dismiss, attempts to include and argue extraneous facts (not alleged in the Complaint)

 related to the particular terms of the DLA BPA thereby acknowledging itself that it understands

 the particulars of the agreements and claims pursuant to which the Relator has brought this case.

 See, Motion to Dismiss at 16. In essence, Defendant has pleaded itself out of particularity as it

 has notice as to the particular false claims that the Relator is alleging as Defendant is attempting

 to include facts not plead in the Complaint.

        No less than twelve paragraphs of the Complaint make allegations related to a particular

 person undertaking particular acts on behalf of KPMG which amounted to a false claim on the

 U.S. Defendant heavily relies upon Nathan to great effect in its Motion; however, the present

 case and the Complaint are vastly dissimilar when compared with Nathan. In Nathan, the relator

 alleged that false claims had been submitted to the Government for payment because of the

 assumption that certain types of prescriptions are generally prescribed to people in Medicare or

 Medicaid and, therefore, by inference false claims must have been submitted by some unknown

 party to the U.S. Government. The connection between the conduct alleged and the false claims

 alleged to have been submitted in Nathan were simply assumed. Here, the Relator has relied on

 no such assumptions in its Complaint. Rather, the Relator alleges in its complaint that all

 proposals and invoices prepared and submitted by KPMG under the DLA BPA by KPMG were

 fraudulent, and has provided specific dates, persons, and factual pleadings in support thereof.




                                                  10
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 11 of 24 PageID# 127




          In Nathan, the relator needed to assume that claims had been submitted to Medicare, had

 to assume that the defendant knew such claims were presented for payment, had to assume that

 the claims were paid and had to assume that they were false. Nathan 707 F.3d at 458-61.

 Essentially, the relator in Nathan was required to make assumptions in each factual predicate of

 his claims. Relator makes no such assumptions here. The DLA BPA by its very nature requires

 that an awardee, in this instance KPMG, submit claims for payment upon task orders it is

 awarded pursuant to the program. Pursuant to the Court’s guidance in Iqbal, a court is permitted

 to draw reasonable inferences that a defendant is liable for the misconduct alleged. Ashcroft v.

 Iqbal, 556 U.S. 662, 663 (2009).

          Relator alleges that all task orders submitted by KPMG under the DLA BPA were false

 claims and, further, Relator describes in detail what lead the Relator to understand these claims

 to be fraudulent and therefore false claims. The Court is permitted pursuant to Iqbal to assume

 that if a task order has been issued by the U.S. Government to KPMG under the DLA BPA

 during the period alleged in the Complaint that the Relator has alleged that it is a false claim.

 Furthermore, such an allegation permits KPMG to mount its defense as it is specific in time,

 connected to a particular contract vehicle (the DLA BPA) and the Complaint includes additional

 gloss to explain the import and relevance of the alleged conduct of KPMG’s managers. In

 addition, in order to be awarded task orders, a party must submit bids to the contracting officer

 for evaluation and award. Submission of fraudulently produced bid proposals, and after award

 submitting fraudulent invoices, and receiving payment thereon is the very essence of a false

 claim.

          Relator need not rely on numerous assumptions of downstream conduct to infer a false

 claim was submitted to the U.S. Government as the relator in Nathan did. Relator alleges



                                                  11
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 12 of 24 PageID# 128




 specifically that KPMG submitted false statements to the U.S. Government in its bid proposals,

 task orders and false claims for payment to the U.S. Government in connection with all its work

 it alleged to have performed on the DLA BPA. Relator need not rely upon some assumed third

 party who must have submitted a claim to a Government agency somewhere in the causal chain.

 The Complaint alleges that KPMG submitted fraudulent bids in specific years and was later

 awarded task orders based upon those bids for which it submitted claims for payment that were

 subsequently paid. The Complaint alleges persons who caused or directed KPMG to submit false

 claims to the U.S. Government. Frankly, for KPMG to claim that Relator has failed to state a

 claim can only be based upon a cherry-picked reading of the Complaint wholly divorced from

 the entire narrative context that the Complaint provides as if the Complaint were a buffet that

 Defendant could pick and choose individual pieces while ignoring the rest. When read in its

 narrative whole, the Complaint more than adequately and robustly alleges false claims were

 submitted to the U.S. Government. It alleges who submitted them. It alleges when they were

 submitted. It alleges how they were false.

    B. The Complaint sufficiently pleads False Claims.

        Relator sufficiently pleads that claims were false on numerous, specific paragraphs of the

 Complaint. Once again, KPMG’s argument that Relator failed to sufficiently plead false claims

 is based upon a cherry-picked reading of the Complaint and purposeful mischaracterizations of

 the allegations therein.

        Conspicuously absent from KPMG’s Motion to Dismiss are paragraphs 65 and 66 of the

 Complaint wherein Relator alleges that KPMG falsely submits two specifically named KPMG

 employees, Patty St. George and Jim Hauer III, as full-time equivalent employees across

 multiple Government contracts. See Compl. ¶¶ 65-66. Relator alleges that Patty St. George, a



                                                 12
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 13 of 24 PageID# 129




 KPMG employee, has been billed by KPMG to the Government as working on both DLA BPA

 work and, simultaneously, on a separate KPMG Navy Contract. Compl. ¶ 65. Relator further

 alleges that another KPMG employee, Jim Hauer III, was listed by KPMG as working under a

 SMI task order as a full-time equivalent, yet is also being billed by KPMG as a full-time

 equivalent across several projects in the Department of Defense and other government contracts.

 Compl. ¶ 66. These are two specific instances wherein the Complaint alleges that KPMG

 submitted false statements to the Government and made false claims for which it was paid by the

 Government.

        The Complaint specifically alleges that Relator, who has experience as a Department of

 Defense Comptroller, obtained a monthly list of KPMG staff subcontracted to SMI’s Task Order

 61 and discovered that staff KPMG had assigned to the task order “were not present and had not

 been present for more than 8 months.” Compl. ¶ 49. KPMG argues that Relators “allegations are

 conclusory and lack particulars” and that the aspects of the Complaint are “untethered to any

 particular time, place, or maker” is completed refuted by paragraphs 45 through 49 of the

 Complaint, wherein Relator provides a specific time, “March 2019,” a specific task order, “Task

 Order 61,” and a specific false statement, that KPMG was billing the Government for employees

 that were not actually performing any work on the task order. Compl. ¶¶ 45-49.

        KPMG facetiously states “The naked assertion that KPMG ‘double billed’ for employees

 working on other government contracts, ‘falsely listing these employees in reports and invoices

 to the government,’ . . . begs the key questions under rule 9(b): Which reports? Which invoices?

 When were they submitted? And what in particular did they say that was objectively false?”

        In order: 1) Staffing Reports, specifically a monthly list of KPMG staff obtained in 2019,

 among others, obtained by Relator, previously a Department of Defense Comptroller, who



                                                13
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 14 of 24 PageID# 130




 determined based on that staffing list that full-time employees KPMG claimed to have assigned

 were not actually present performing on task orders. Compl. ¶¶ 45-49. 2) All invoices prepared

 by KPMG under the DLA BPA. Compl. ¶¶ 12, 23-29, 36, 42-51, 62-64. 3) During the term of

 the BPA DLA. 4) That KPMG was claiming to the Government that full-time employees were

 performing on contracts that said employees were not performing on. Compl. ¶¶ 47-49, 64-65.

        The above answers to KPMG’s facetious questions are clear from even a cursory reading

 of the complaint, and the paragraphs cited in those answers are only some examples of clear,

 specific answers the Complaint provides. What KPMG fails to understand is that even though

 they did not include the particulars provided by the Complaint in their carefully copy/pasted

 cherry-picked quotes, such particulars are still found within the Complaint. The reason why

 KPMG did not include that the Complaint specifically mentions “Task Order 61” is that KPMG

 wants free reign to make claims such as the Complaint “does not identify . . . task orders.”

 Motion to Dismiss at 12; but see Compl. 47. The reason why KPMG did not include that the

 Complaint specifically mentions that Relator found that KPMG employees assigned to Task

 Order 61 had not been present “for more than 8 months” is because KPMG wants to be able to

 argue that the Complaint “does not say” what “was objectively false.” Motion to Dismiss at 12;

 but see Compl. 49. KPMG attempts to paint the fact that Relator specifically alleges that KPMG

 assigned and billed employees to the Government who did not perform on their assigned task

 order as nothing more than “staffing complaint.” Motion to Dismiss at 13. The lengths that

 KPMG goes through to attempt to distract this Court from the obvious and particular false claims

 alleged in the Complaint is disingenuous to the point of being dishonest.

        Finally, KPMG argues that the Complaint fails to allege “who submitted these estimates,

 to whom they were submitted, when they were submitted, and how in particular the estimates



                                                 14
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 15 of 24 PageID# 131




 were objectively false.” Motion to Dismiss at 14. This argument is both cynical and nonsensical.

 KPMG would have this Court believe that the Complaint is not particular enough because the

 Complaint does not specifically mention the KPMG employees who prepared every proposal for

 every invoice throughout the entire DLA BPA term. There is no requirement that Plaintiff submit

 every single invoice number and task order (negating the purpose for any discovery in any false

 claim action ever) in order to survive a Motion to Dismiss, and Harrison is clear that a “court

 should hesitate to dismiss a complaint under Rule 9(b)” so long as “the defendant has been made

 aware of the particular circumstances for which she will have to prepare a defense at trial, and 2)

 the plaintiff has substantial prediscovery evidence of those facts.” Harrison, 176 F.3d at 784.

 The Complaint not only alleges KPMG as an entity submitted invoices for payment, names

 multiple KPMG supervisors responsible for the fraud on behalf of KPMG, but also has alleged

 and provided more than enough facts for KPMG to be aware of the particular circumstances of

 the matter, and the Complaint has provided more than enough evidence and specific facts to

 satisfy the requirement for prediscovery evidence.

    C. The Complaint sufficiently pleads materiality.

        It is impossible to respond in opposition to KPMG’s materiality argument without first

 undoing KPMG’s flawed and skewed interpretation of Escobar, upon which KPMG bases

 effectively the entirety of its argument. In Escobar, the Supreme Court’s ruling focused on what

 is known as the “implied false certification theory of liability,” wherein “a payment request” is

 treated “as a claimant’s implied certification of compliance with relevant statutes, regulations, or

 contract requirements…” Universal Health Services, Inc. v. United States ex rel. Julio Escobar

 and Carmen Correa, 136 U.S. 1989, 1993 (2016). The false claim in Escobar revolved around

 the idea that by not disclosing information that could be material, “the defendant has made a



                                                  15
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 16 of 24 PageID# 132




 misrepresentation that renders the claim ‘false or fraudulent.’” Id. The difference between

 Escobar and the case at bar is Relator is alleging with particularity that KPMG submitted false

 claims as to the number of full-time employees KPMG informed the Government it employed

 for contracts for the purpose of defrauding the Government out of substantial amounts of

 money—not that KPMG passively withheld information that might be considered fraudulent.

 KPMG lied directly to the Government both on invoices submitted and on task order proposals.

 Compl. ¶ 47.

        Having established the difference between Escobar and the present case, wherein the

 defendant in Escobar was accused of “implied false certification theory of liability” and KPMG

 is accused of directly submitting false claims to the Government via contract proposals and

 invoices, the remainder of KPMG’s arguments simply do not stand on solid foundation. KPMG

 goes to great lengths to emphasize that the Complaint does not detail the specific terms of the

 BPA which KPMG broke; however, no terms of any contract ever written by the Government

 would permit a contractor to knowingly submit full time employees that such a contractor had no

 intention of employing for that contract, nor would any contract ever written by the Government

 permit a contractor to submit the same employee as a full-time equivalent for multiple

 simultaneously occurring task orders. No contract issued by the Government would ever allow a

 contractor to report to the Government a list of employees that were working on a task order

 when those employees were not working on that task order. In fact, in Escobar, the Supreme

 Court held that “a defendant can have ‘actual knowledge’ that a condition is material without the

 Government expressly calling it a condition of payment.” 136 S. Ct. at 2001. Furthermore, the

 Supreme Court in Escobar has held that a court need not be intentionally daft, noting “because a

 reasonable person would realize the imperative of a functioning firearm, a defendant’s failure to



                                                 16
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 17 of 24 PageID# 133




 appreciate the materiality of that condition would amount to ‘deliberate ignorance’ or ‘reckless

 disregard’ of the ‘truth or falsity of the information’ even if the Government did not spell this

 out.” Id. at 2001-02. By the Supreme Court’s guidance in Escobar, in light of the inclusion in the

 task orders and submissions to the Government as to the number of employees both necessary

 for the task and actually employed by KPMG for the task, we need not specifically demonstrate a

 term or condition of any particular task order or contract as the materiality of the number of

 employees used for the work as it is necessarily implied. Defendant’s contention that the number

 of employees must be expressly stated somewhere as an express condition of payment uses a

 logic that was expressly rejected by the Supreme Court in Escobar. Id. at 2002.

        KPMG’s argument that Relator “[cannot] allege that any representation about a term . . .

 affected the Government’s payment decisions” is absurd and demonstrates a profound

 misunderstanding of Government procurement. Motion to Dismiss at 15. By nature, every

 contract proposal, task order proposal, and invoice submission “actually affect[] the

 Government’s payment decisions.” Id. By submitting false records of employees as part of its bid

 proposals and invoices connected to the DLA BPA and task orders, KPMG without question

 “knowingly [made]” and “used . . . a false record” for the purpose of receiving payment. 31

 U.S.C. § 3729(1)(B). Both the Government and KPMG treated the staffing as material while

 performing on the contract, and it is beyond parody that KPMG now alleges staffing to be

 immaterial in defense of its fraudulent scheme. According to KPMG’s understanding of

 procurement law, proposals are effectively irrelevant as the Government would pay regardless of

 what proposals contained. Clearly this is not the case, as without the proposals and invoices both

 containing false claims regarding the staffing of those contracts submitted to the Government by

 KPMG, the Government would not pay KPMG any money for performance.



                                                  17
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 18 of 24 PageID# 134




    i.   KPMG Treated the Number of Employees Proposed as Material

         In its Motion, KPMG states that “If the orders were on a firm-fixed price basis, for example,

 the number of KPMG personnel working on a particular project would not affect the Agency’s

 payment decision.” Motion to Dismiss at 15. Paradoxically, if the number of KPMG personnel

 working on a particular project would not affect the Agency’s payment decision, why would KPMG

 have submitted personnel it never intended to employ on that contract in the first place? The answer

 is clear: to KPMG, submitting employees to multiple simultaneous contracts was material towards

 the goal of increasing the overall cost of the contracts for the purpose of defrauding the Government.

         The Complaint specifically alleges that KPMG was purposefully proposing a higher number

 of FTE’s than it intended to staff. See Compl. ¶ 44-51. For KPMG to submit a certain number of staff

 positions in its task proposals that it never intended to fill, as well as double bill employees across

 multiple simultaneous task orders, and then to argue that KPMG did not consider the staffing to be

 material simply because of the type of contract at play is simple laughable. See Compl. ¶ 12.

   ii.   The United States Government Treated Staffing as Material

         Confusingly, KPMG attempts to paint the Government removing SMI from the BPA as

 an example of the Government not considering staffing of the BPA to be material to the contract.

 See Motion to Dismiss at 55. The Complaint alleges that KPMG purposefully understaffed

 contracts, and that when Relator brought this to the attention of the Agency, the Agency

 responded by issuing a cure notice to SMI regarding staffing issues. Id. at 6. If, as the Motion to

 Dismiss claims, “the number of . . . personnel working on a particular project would not affect

 the Agency’s payment decision” was true, then why would the Agency send out a cure notice

 and subsequently remove SMI from the contract based on the grounds that SMI was failing to

 staff personnel working for the project? Id. at 15. By sending out a cure notice and removing

 SMI from the contract, specifically for failing to fully staff task orders, the Agency stated beyond

                                                     18
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 19 of 24 PageID# 135




 all doubt that the staffing of the contract was material to the contract in the eyes of the

 Government.

        That the Government immediately disciplined and then removed SMI from the Contract

 upon Relator’s raising of the staffing issues, demonstrates the Government’s belief in the

 materiality of the staffing concerns. As stated in the complaint, Elizabeth Hacquard a KPMG

 senior partner with the DLA, stated that “Nobody does anything inside the DLA without

 [KPMG] knowing about it.” Compl. ¶ 56. This is the same Elizabeth Hacquard noted earlier as

 having been described by a KPMG director as “going crazy” with the false claims staffing

 scheme. See Compl. ¶ 42. Relator did not, in fact, “plead itself out of materiality,” but instead

 plead with specificity that KPMG pressured the Government to remove SMI from the contract

 when Relator attempted to bring the discrepancy to light. See Compl. ¶¶ 51-55.

        For the foregoing reasons, the Complaint properly sets forth the requirements for

 materiality. The Complaint clearly alleges that payment would not have been made to KPMG

 had KPMG not submitted false claims to the Government. “Under the FCA, a statement or

 course of conduct is material if it has a natural tendency to influence agency action or is capable

 of influencing agency action.” U.S. ex rel. Wilson v. Kellog Brown & Root, Inc., 525 F.3d 370,

 378 (4th Cir. 2008). There is no plausible argument that KPMG’s false statements in its

 proposals and invoices regarding staffing were not “material.” The Complaint establishes that the

 Government made payments to KPMG during the term of the DLA BPA based on the false

 statements. Compl. ¶ 60.

    D. The Complaint sufficiently pleads scienter.

        “In all averments of fraud or mistake, the circumstances constituting fraud or mistake

 shall be stated with particularity. Malice, intent, knowledge, and other condition of mind of a



                                                   19
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 20 of 24 PageID# 136




 person may be averred generally.” Fed. R. Civ. P. 9(b). 31 U.S.C. § 3729(a)(1)(A) defines

 “knowingly” as “actual knowledge” or acting “in deliberate ignorance or reckless disregard” of

 the truth or falsity of a claim. The Complaint does not rely on conclusory statements; rather, it

 alleges particular persons with particular knowledge and with particular intent to deceive the

 Government and to submit a claim that they knew to be false. See Compl. ¶25-27, 36-37.

 Notwithstanding that under Rule 9(b) a plaintiff must only aver malice, intent, or knowledge

 generally, the Complaint provides details related to which person at KPMG has the requisite

 scienter to establish that KPMG knowingly submitted false claims to the U.S. Government for

 payment. Additionally, the Complaint alleges specific details which provide the reasonable basis

 upon which the Relator may allege that KPMG, through its employees, knowingly submitted

 false claims to the U.S. Government. Paragraphs 24-28 provide dates and persons whose averred

 actions may be relied upon to demonstrate malice, intent, or knowledge. Rather than simply

 allege that KPMG knew or had reason to know that the claims it submitted to the U.S.

 Government were false, the Relator has alleged specific facts which demonstrate why his belief

 is reasonable that Terry Carnahan and Tina Butler had the requisite actual knowledge or were

 acting in deliberate ignorance or reckless disregard of the truth. See, Compl. ¶24-28. More than

 aver generally, Relator has supported its allegations with the specific circumstances and acts of

 KPMG employees which would lead a reasonable person to believe that these persons acted with

 actual knowledge of the wrongfulness of their conduct.

        In addition, the Defendant attempts to stretch Twombly’s plausibility holding past its

 breaking point. Twombly requires that a claim to relief must be plausible on its face. This does

 not require that a plaintiff show that no alternative explanations are possible, rather “it simply

 calls for enough fact to raise a reasonable expectation that discovery will reveal evidence of [the



                                                  20
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 21 of 24 PageID# 137




 alleged wrongdoing].” Twombly, at 556. In determining whether a complaint states a plausible

 claim is context-specific, requiring the reviewing court to draw on its experience and common

 sense. Iqbal at 662, 663-64. In Iqbal, to infer a conspiracy to deprive the plaintiff of his

 constitutional rights would have required assuming a grand, Government-wide conspiracy to

 deprive Mr. Iqbal in particular of his constitutional rights and would have inferred scienter upon

 a man, Attorney General Ashcroft, that Iqbal never met, never spoke with and never traded an

 email with. This case requires no such grand, Government-wide conspiracies. In addition, the

 Court in Iqbal held that a conclusory statement was insufficient to overcome a motion to dismiss

 because it failed to reference its factual context. Iqbal, at 686. The Relator here has provided the

 necessary and required factual context. The Complaint alleges facts that the Relator himself

 knows, concerning people he has personally worked with and with whom he has personally

 conversed, concerning actions taken by such persons. The Complaint does not ask this court to

 assume that a grand conspiracy must exist somewhere which requires the participation of nearly

 every DOJ and DOD employee (as the Iqbal case would have required). Rather, the Complaint

 alleges that specific individuals at KPMG had specific knowledge of the truthfulness or

 untruthfulness of claims for payment that KPMG submitted to the Government. We need not

 assume some grand conspiracy here to demonstrate scienter. We need only rely upon the facts as

 averred in the Complaint which allege specific intent of individual employees of the Defendant.

  II.   ALLEGATIONS WHICH OCCUR BEFORE MAY 3, 2009 PROVIDE CONTEXT
        TO THE ORIGINATION OF THE FRAUDULENT SCHEME

        Relator in his Complaint has alleged conduct which spans many years. The allegations

 contained in the Complaint are meant to lay out the entire factual predicate and context which

 give rise to the reasonable belief that false claims have been submitted to the Government. Due

 to the fact that this conduct commenced during a time which would be time-barred under the

                                                   21
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 22 of 24 PageID# 138




 law, does not invalidate the claims made in the Complaint for periods of time which are not time-

 barred (namely those claims which originated on May 3, 2009 and continued thereafter). For this

 reason, Defendant’s Motion to Dismiss with respect to time-barred claims should be dismissed

 with respect to any claims alleged in the Complaint which occurred on May 3, 2009 and

 thereafter.

                                          CONCLUSION

         A close reading of Escobar details that this case against KPMG is exactly the kind of case

 for which the False Claims Act was enacted. KPMG, one of the largest accounting firms in the

 world, defrauded the United States Government out of substantial amounts of money through a

 fraudulent staffing scheme by bidding unnecessarily high prices to perform contracts (via

 submitting bids with estimated number of employees it knew were unnecessary) and submitting

 false claims as the to the full-time employees assigned to those contracts in order to ensure the

 continuation of the high prices. According to the Supreme Court in Escobar, the False Claims

 Act “was originally aimed principally at stopping the massive frauds perpetrated by large

 contractors during the civil war.” Escobar, 136 U.S. at 1996 (quoting U.S. v. Bornstein, U.S.

 303, 309 (1976) (emphasis added)). Further, a “’series of sensational congressional

 investigations’ prompted hearings where witnesses ‘painted a sordid picture of how the United

 States had been billed for nonexistent or worthless goods, charged exorbitant prices for goods

 delivered, and generally robbed in purchasing the necessities of war.” Id. (quoting U.S. v.

 McNinch, 356 U.S. 595, 599 (1958)). KPMG, like the “large contractors” mentioned in

 Bornstein, has been billing the Government for nonexistent employees, and charging exorbitant

 prices for the services rendered. That is the false claims that the Complaint resolutely establishes.




                                                  22
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 23 of 24 PageID# 139




        Based upon KPMG’s theory of fraud, firm-fixed-price contracts are inherently immune

 from any essence of false claims by nature. This is not the case. KPMG, through false claims

 regarding the number of employees assigned to contracts and the surge hours for those contracts

 convinced the Government that the task required substantially more money to complete than it

 actually did. The only way KPMG could with a straight face allege that the Complaint lacked

 specifics is if they had not read it. For the forgoing reasons, Relator respectfully requests that this

 Court deny KPMG’s Motion to Dismiss, or that Relator be permitted to amend their Complaint.


 Dated: March 26, 2021                                  Respectfully submitted,



                                                        __/s/ Bryan Short__________________
                                                        Bryan Short (VSB 68655)
                                                        Effectus PLLC
                                                        1101 Connecticut Avenue, NW, Suite 450
                                                        Washington, DC 20036
                                                        Tel: (202) 888-2107
                                                        Fax: 202-509-0262
                                                        BryanShort@effectus.legal




                                                   23
Case 1:19-cv-00545-LMB-TCB Document 31 Filed 03/26/21 Page 24 of 24 PageID# 140




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of March, 2021, I will electronically file the

 foregoing with the Clerk of Court using the CM/ECF system, which will then send the

 document and a notification of such filing (NEF) to the following:


 Kristin Starr                                        Edmund P. Power
 Assistant United States Attorney                     King & Spalding LLP
 UNITED STATES ATTORNEY’S OFFICE                      1700 Pennsylvania Ave., NW
 2100 Jameison Ave                                    Washington, D.C. 20006
 Alexandria, VA 22314                                 Counsel for Defendant KPMG LLP
 Counsel for the United States



                                                      __/s/Bryan Short__________________
                                                      Bryan Short (VSB 68655)
                                                      Effectus PLLC
                                                      1101 Connecticut Avenue, NW, Suite 450
                                                      Washington, DC 20036
                                                      Tel: (202) 888-2107
                                                      Fax: 202-509-0262
                                                      BryanShort@effectus.legal




                                                 24
